UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4368
TAKI MICARIO WASHINGTON, a/k/a
Joey Williams,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                            (CR-00-318)

                      Submitted: May 14, 2002

                       Decided: June 7, 2002

 Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Billy Lee Ponds, THE PONDS LAW FIRM, Washington, D.C., for
Appellant. Paul J. McNulty, United States Attorney, Gene Rossi,
Assistant United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   UNITED STATES v. WASHINGTON
                              OPINION

PER CURIAM:

   Taki Micairo Washington appeals his conviction and life sentence
for conspiring to commit eight different drug trafficking offenses
between 1992 and 2000, see 21 U.S.C. § 846 (1994).1 Washington
contends the district court erred in declining to suppress evidence that
was suppressed in an earlier state criminal proceeding against him.
Washington also contests the manner in which the district court calcu-
lated his sentence. For the following reasons, we affirm Washington’s
conviction and sentence.

   Prior to trial, the district court declined to suppress evidence the
United States sought to introduce that was recovered during a search
of Washington at an alleged crack house. Washington moved to sup-
press that evidence because a state court had previously suppressed
the evidence, finding the search during which the evidence was dis-
covered violated the Fourth Amendment. We review the district
court’s legal conclusions supporting its suppression determination de
novo and the underlying factual findings for clear error. When apply-
ing these standards, we conclude that Washington’s challenge is with-
out merit.

   In declining to suppress the evidence in question, the district court
correctly noted that state suppression rulings are not determinative of
the United States’ ability to introduce that same evidence in a subse-
quent federal prosecution, as collateral estoppel would only apply if
the United States was a party to the earlier determination in some
manner. United States v. Safari, 849 F.2d 891, 893 (4th Cir. 1988).
Furthermore, we agree with the district court that, based on the facts
presented at the suppression hearing, the Government was not repre-
sented at that earlier proceeding, and that the search did not violate
    1
   Those offenses were distribution of cocaine base and marijuana, see
21 U.S.C. § 841(a)(1) (1994), distribution of cocaine base and marijuana
within 1000 feet of a school or public housing, see 21 U.S.C. § 860(a)
(1994), distribution of cocaine base and marijuana to a minor, see 21
U.S.C.A. § 859 (West 1999), and employment of a minor in distributing
cocaine base and marijuana, see 21 U.S.C.A. § 861(a) (West 1999).
                     UNITED STATES v. WASHINGTON                         3
the Fourth Amendment. See United States v. Leon, 468 U.S. 897, 919-
22 (1984); Illinois v. Gates, 462 U.S. 213, 236 (1983). Accordingly,
we affirm the district court’s suppression determination.

   Washington’s challenges to evidentiary determinations underlying
various elements of his sentence, which we review for clear error, see
United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989), are
equally unpersuasive.2 The Government presented ample evidence at
trial to support the district court’s determination that Washington was
responsible for distributing 1.5 kilograms of cocaine base over the
course of the eight-year conspiracy. Indeed, even calculating the vol-
ume of drugs involved in the manner most favorable to Washington,
see United States v. Sampson, 140 F.3d 585, 592 (4th Cir. 1998), the
testimony of Jeff McAllister alone is more than sufficient to support
the district court’s finding of a base offense level of thirty-eight predi-
cated on Washington’s responsibility for distributing 1.5 kilograms of
cocaine base.

   Next, Washington objects to the enhancement of his offense level
for his possession of a firearm during the commission of this offense,
in accordance with U.S. Sentencing Guidelines Manual § 2D1.1(b)(1)
(2000). In applying this enhancement, the district court noted the tes-
timony of several individuals who stated Washington and his confed-
erates hid several firearms in close proximity to the areas in which
they distributed crack. Further, Anthony Harris testified he saw both
drugs and a firearm in Washington’s possession at Washington’s
apartment. In light of this testimony, we find no error in the district
court’s application of § 2D1.1(b)(1). See United States v. Hough, 276
F.3d 884, 894-95 (6th Cir. 2002); United States v. Flores, 149 F.3d
1272, 1280 (10th Cir. 1998); United States v. Harris, 128 F.3d 850,
852 (4th Cir. 1997).
  2
   Washington does not challenge the district court’s adoption of the rec-
ommendation in Washington’s presentence report to apply a two-level
enhancement for distributing in a protected area under USSG
§ 2D1.2(a)(1) (supported by Washington’s conviction under § 860 (see
§ 2D1.2, comment. (n.1))), and a two-level enhancement for distributing
to a minor under § 2D1.2(a)(1) (supported by Washington’s conviction
under § 859, and cumulatively imposed pursuant to USSG § 1B1.1, com-
ment. (n.4)).
4                    UNITED STATES v. WASHINGTON
   Washington’s final objection relates to the district court’s applica-
tion of a three-level enhancement to his offense level for his supervi-
sory role in the conspiracy pursuant to USSG § 3B1.1(b). At
Washington’s sentencing hearing, the district court identified at least
three individuals it found to be involved in Washington’s criminal
activity, including Harris, whom the district court also found to have
been supervised by Washington. In light of the substantial evidence
supporting these findings, including Harris’ testimony, we find no
error in the district court’s application of § 3B1.1(b).

   Accordingly, we grant the parties’ joint motion to correct the joint
appendix and affirm Washington’s conviction and sentence.3 We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the district court and
argument would not aid the decisional process.

                                                             AFFIRMED
    3
    We note Washington’s judgment and commitment order incorrectly
states his total offense level is thirty-eight, rather than forty-seven as
established by the district court at sentencing. Because the judgment and
commitment order nevertheless accurately reflects the life sentence pro-
nounced by the district court at sentencing, we find no plain error in this
discrepancy. See United States v. Olano, 507 U.S. 725, 731-32 (1993);
see also United States v. Daddino, 5 F.3d 262, 266 n.5 (7th Cir. 1993).